                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 JEAN KARLO CONQUISTADOR,                      :
      Plaintiff,                               :
                                               :          No. 3:19-cv-430 (KAD)
         v.                                    :
                                               :
 ADAMAITIS,                                    :
     Defendant.                                :
                                               :
                                               :

                               ORDER ON PENDING MOTIONS

       The plaintiff, Jean Karlo Conquistador (“Conquistador”), has filed three motions relating

to discovery matters and one miscellaneous motion.

Motion to Determine Sufficiency [ECF 39]

       Pursuant to Rule 36(a)(6), Conquistador has filed a motion asking the Court to determine

the sufficiency of the defendant’s responses to his requests for admission. He contends that

responses to requests 7, 8, 9, 10, 11, 12, 13, 23, 24, 25, 26, 31, 34, 35, 37, 39, and 40 do not

comply with Federal Rule of Civil Procedure 36(a)(4).

       Rule 36(a)(4) provides:

       If a matter is not admitted, the answer must specifically deny it or state in detail
       why the answering party cannot truthfully admit or deny it. A denial must fairly
       respond to the substance of the matter; and when good faith requires that a party
       qualify an answer or deny only a part of a matter, the answer must specify the part
       admitted and qualify or deny the rest. The answering party may assert lack of
       knowledge or information as a reason for failing to admit or deny only if the party
       states that it has made reasonable inquiry and that the information it knows or can
       readily obtain is insufficient to enable it to admit or deny.

Conquistador contends that the defendant’s responses are vague and fail to state that defendant

Adamaitis made a reasonable inquiry and that the information needed to respond is not readily

obtainable.
        Requests 7- 11

        In each of these requests, Conquistador asks defendant Adamaitis, in one form or another

to admit that Conquistador told him of a threatened assault and asked to be moved to a different

housing unit. Defendant Adamaitis consistently denies that Conquistador reported a threat or

asked to be moved to a different housing unit. Doc. No. 39 at 7-8. As defendant Adamaitis

denies that the conversation occurred, his denials are adequate.

        Requests 12 & 13

        In Requests 12 and 13, Conquistador asks defendant Adamaitis to admit that surveillance

footage shows defendant Adamaitis standing outside Conquistador’s cell between 4:00 p.m. and

5:00 p.m. on July 2, 2018, the day of the incident underlying the complaint, and that Correctional

Officer Jenkins is depicted standing next to defendant Adamaitis during that time. Doc. No. 39

at 8. Defendant Adamaitis states that he lacks sufficient knowledge to respond to the request

because surveillance footage was preserved only for the period from 4:44 p.m. thought 5:15

p.m., the time of the incident. The preserved footage does not depict these events. As the

relevant footage no longer exists, defendant Adamaitis’ responses to requests 12 and 13 are

sufficient.

        Requests 23 & 24

        In these requests, Conquistador asks defendant Adamaitis to admit that Conquistador was

placed on suicide watch on July 2, 2018 and released from Hartford Correctional Center’s mental

health unit on July 3, 2018. Defendant Adamaitis states he lacks sufficient knowledge to

respond to the specific dates. He does admit that Conquistador was placed on suicide watch and



                                                2
then released from the mental health unit at some time following the July 2, 2018 incident. Doc.

No. 39 at 11.

       “When assessing the sufficiency of a party’s responses, a court considers whether the

response meets the substance of the request and whether any qualifications are demanded by, and

made in, good faith.” Boudreau v. Smith, No. 3:17-cv-589(SRU), 2019 WL 3973997, at *2 (D.

Conn. Aug. 22, 2019) (quoting Wiwa v. Royal Dutch Petroleum Co., Nos. 96 Civ.

8386(KMW)(HBP), 01 Civ. 1909(KMW)(HBP), 2009 WL 1457142, at *5 (S.D.N.Y. May 26,

2009) (internal quotation marks omitted)). Defendant Adamaitis has admitted that Conquistador

was placed on suicide watch and later released from the mental health unit. Although

Conquistador is correct that defendant Adamaitis does not state that he made a reasonable

inquiry regrading this information or that he cannot readily obtain information, to enable him to

admit or deny the request, the Court considers the response sufficient to address the substance of

the request, confirmation that Conquistador was placed on suicide watch for a short time

following the incident.

       Requests 25 & 26

       In these requests, Conquistador asks defendant Adamaitis to admit statements made by

Adamaitis to Conquistador and vice versa. Defendant Adamaitis denies that either statement was

made. Doc. No. 39 at 11. These responses are sufficient.

       Request 31 & 34

       In request 31, Conquistador asks defendant Adamaitis to admit that Conquistador “was

stabbed in the head moments after Defendant Adamaitis moved away from Plaintiff’s cell (W1-

11 cell).” Doc. No. 39 at 12. In request 34, he asks defendant Adamaitis to admit that he “was

                                                3
not moved to another housing unit after having reported the threats made by several inmates

Defendant Adamaitis.” Id. at 13. In earlier requests, defendant Adamaitis denied speaking to

Conquistador at his cell immediately before the assault or being informed of any threats.

        Requests for admission must be set forth “simply, directly, not vaguely or ambiguously,

and in such a manner that they can be answered with a simple admit or deny without explanation,

and in certain instances, permit a qualification or explanation for purposes for clarification.”

Bourdrau, 2019 WL 3973997, at *1 (quoting Henry v. Champlain Enters., Inc., 212 F.R.D. 73,

77 (N.D.N.Y. 2003) (internal quotation marks omitted)). These requests presuppose certain facts

which Adamaitis has repeatedly denied. Thus, he denied these requests as well. In light of the

previous denials of any conversation or report of threats, these responses are sufficient.

        Requests 35 & 37

        In these requests, Conquistador asks Adamaitis to admit that photographs were taken

inside cell 11 in W1 unit after the assault. Adamaitis denied that such photographs were taken.

Request 37 asks Adamaitis to admit that photographs of bloodstained clothing were taken as

evidence in connection with the assault. Adamaitis denied that any such photographs were

taken. This is sufficient.

        Requests 39 & 40

        Conquistador asks defendant Adamaitis to admit that he has been diagnosed with PTSD

and currently takes psychotropic medication for this condition. Defendant Adamaitis states that

he lacks knowledge about Conquistador’s diagnosis and medication. Again, Adamaitis does not

state that he made a reasonable inquiry regrading this information or that he cannot readily

obtain information. However, this information would be contained in Conquistador’s medical

                                                  4
file which would not generally be available to a correctional officer. Under these circumstances,

the responses are sufficient.

Motion to Expedite [ECF 46]

       Conquistador asks the Court to expedite the ruling on his motion for reconsideration of

the order denying his request for appointment of counsel. The Court denied Conquistador’s

motion for appointment of counsel on July 19, 2019. A review of the docket reveals no motion

for reconsideration filed after that date. Accordingly, Conquistador’s motion is denied as no

relief may be afforded.

Motion to Direct [ECF 47]

       Conquistador asks the court to order agents from the Federal Bureau of Investigation to

investigate why the correctional employees do not preserve video surveillance evidence in

accordance with correctional policies. The Court is an impartial arbiter of disputes between the

parties. It is not an advocate for litigants appearing before it and does not conduct investigations

on their behalf. See Jones v. Howard, No. , 2015 WL 4755751, at *5 (D. Conn. Aug. 11, 2015)

(citing United States v. Christy, 883 F. Supp. 2d 1040, 1055 (D.N.M. 2012) (“American federal

courts are not independent, free-standing investigative entities.”)). Nor does this court have the

authority to direct the FBI, a non-party, to conduct such an investigation. The motion is denied.

Motion to Compel [ECF 48]

       Conquistador filed a motion to compel defendant Adamaitis to confer with him regarding

depositions. He states that he sent counsel a notice of deposition but has not received a response.

Defense counsel filed an objection in which he asserts that he never received any Notice of

Deposition. In any event, Rule 37 contains no provision to compel counsel to confer with

                                                 5
Conquistador. Accordingly, his motion is denied. However, if Conquistador sends a letter to

defense counsel seeking dates on which counsel is available and a deposition might be noticed,

the court is confident he will get a response.

Conclusion

       Conquistador’s motions to direct [Doc. No. 47] and compel [Doc. No. 48] are DENIED.

His motion to expedite [Doc. No. 46] is DENIED as moot.

       Conquistador’s motion to determine sufficiency [Doc. No. 39] is GRANTED. The Court

concludes that the responses identified in the motion are sufficient.

       SO ORDERED at Bridgeport, Connecticut, this 19th day of September 2019.

                                                        /s/
                                                 Kari A. Dooley
                                                 United States District Judge




                                                    6
